Exhibit 10.3

 

 

REGISTRATION RIGHTS AGREEMENT

 

 

between

 

 

GULF ISLAND FABRICATION, INC.

 

 

and

 

 

GULF MARINE FABRICATORS

 

 

 

 

Dated as of January 31, 2006



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated and effective as of
January 31, 2006, is by and between Gulf Island Fabrication, Inc., a Louisiana
corporation (the “Company”), and Gulf Marine Fabricators, a Texas general
partnership (the “Investor”).

 

A. The Company and the Investor, among others, are parties to that certain Asset
Purchase and Sale Agreement, dated as of December 20, 2005 (the “Purchase
Agreement”), pursuant to which the Company has agreed to purchase from the
Investor, and the Investor has agreed to sell to the Company, substantially all
of the assets used in the business of the Investor. Capitalized terms used but
not defined herein shall have the meanings given to them in the Purchase
Agreement.

 

B. Contemporaneously herewith and pursuant to the Purchase Agreement, the
Company and the Investor have executed and delivered a Lock-Up Agreement
pursuant to which the Investor has agreed, for a period specified therein, not
to sell or otherwise transfer the shares of the common stock, no par value per
share, of the Company (the “Common Stock”) issuable to the Investor pursuant to
the Purchase Agreement.

 

C. The Company and the Investor have agreed to execute and deliver this
Agreement pursuant to Sections 2.9(a) and 2.9(b) of the Purchase Agreement with
respect to the registration of such shares of Common Stock following the
termination of the restrictions on resale contained in the Lock-Up Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein and in reliance upon the undertakings,
representations, warranties and indemnities contained herein, each of the
parties hereto agree as follows:

 

Section 1. Definitions. As used in this Agreement, the following terms shall
have the following meanings:

 

“Commission” means the Securities and Exchange Commission, or any other federal
agency then administering the Securities Act.

 

“Common Stock” shall have the meaning assigned to such term in the recitals
hereof, as constituted on the date hereof, and any shares into which such Common
Stock shall have been changed or any shares resulting from any reclassification
of such Common Stock.

 

“Controlling Person” shall have the meaning given to such term in Section 6(a).

 

“Demand Notice” shall have the meaning given to such term in Section 2(a).

 

“Demand Registration” shall have the meaning given to such term in Section 2(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar Federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect from time to time.

 

1



--------------------------------------------------------------------------------

“Holders” means the Investor and its permitted successors or assigns who as of
such date own outstanding shares of Registrable Securities.

 

“Indemnified Party” shall have the meaning given to such term in Section 6(c).

 

“Indemnifying Party” shall have the meaning given to such term in Section 6(c).

 

“Lock-Up Period” is defined in the Lock-Up Agreement.

 

“Losses” means all losses, claims, damages or liabilities (other than
consequential damages or incidental lost profits) and all costs and expenses
related thereto, including, without limitation, the reasonable fees and
disbursements of counsel.

 

“NASD” means the National Association of Securities Dealers, Inc.

 

“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust, unincorporated
organization or government or agency or political subdivision thereof.

 

“Proceeding” means any claim, suit, action or proceeding, including any
governmental investigation or inquiry.

 

“Registrable Securities” means (a) the shares of Common Stock issuable to the
Investor pursuant to the Purchase Agreement and (b) any additional shares of
Common Stock or other securities issued or distributed by the Company after the
date hereof to any Holder with respect to such shares of Common Stock by means
of exchange, reclassification, dividend, distribution, split-up, combination,
subdivision, recapitalization, merger, spin-off, reorganization or otherwise. As
to any particular Registrable Securities, once issued such securities shall
cease to be Registrable Securities when (i) a registration statement with
respect to the sale of such securities has become effective under the Securities
Act and such securities have been disposed of in accordance with such
registration statement, (ii) they have become eligible for resale pursuant to
Rule 144(k) under the Securities Act or (iii) they shall cease to be
outstanding.

 

“Requesting Holders” shall have the meaning given to such term in Section 2(a).

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
Federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect from time to time.

 

Section 2. Demand Registration.

 

(a) Commencing upon expiration of the Lock-Up Period, Holders holding at least
fifty percent (50%) of the then outstanding Registrable Securities (the
“Requesting Holders”) may make a written request (a “Demand Notice”) for
registration under the Securities Act on Form S-3 (or a successor form or, if
Form S-3 or such successor form is not available for use by the Company, on such
other form as the Commission may prescribe) covering an offering of an amount of
Registrable Securities not less than the lesser of (i) Registrable Securities
having an estimated aggregate offering price of at least $6 million (as
determined as of the trading day

 

2



--------------------------------------------------------------------------------

immediately prior to the date of the Demand Notice pursuant to Rule 457(c) under
the Securities Act) or (ii) all Registrable Securities then outstanding (a
“Demand Registration”); provided that the Company shall not be obligated to
effect more than one Demand Registration in any 12-month period from the date of
a Demand Notice or more than an aggregate of two Demand Registrations pursuant
to this Section 2(a). Subject to the foregoing, upon receipt of a Demand Notice,
the Company will use its reasonable best efforts to file such registration
statement within 45 days after receipt of such Demand Notice and use its
reasonable best efforts to cause such registration statement to be declared
effective by the Commission as promptly as practicable after the filing thereof.
Upon receipt of a Demand Notice, the Company will use its reasonable best
efforts to notify any other Holders of Registrable Securities who did not
provide the Demand Notice within 20 days following receipt thereof. A
registration will not count as a Demand Registration until the registration
statement filed pursuant to such Demand Registration has been declared effective
by the Commission and remains effective for the period specified in
Section 4(b). The Requesting Holders shall have the right to review the
registration statement to be filed pursuant to this Section 2 before it is filed
with the Commission.

 

(b) If the Requesting Holders so elect, the offering of such Registrable
Securities pursuant to a Demand Registration shall be in the form of an
underwritten offering. The Requesting Holders shall select a nationally
recognized investment banking firm or firms to manage any such underwritten
offering; provided that such managing underwriters must be reasonably
satisfactory to the Company.

 

(c) If at the time of receipt of a Demand Notice by the Company the Company is
eligible to register an offering of securities to be made on a delayed or
continuous basis on Form S-3 (or a successor form) pursuant to Rule 415 (or a
successor rule) under the Securities Act, if so requested by the Requesting
Holders in the Demand Notice and subject to Section 2(a), the Company shall
effect the Demand Registration to which such Demand Notice relates by preparing
and filing a “shelf” registration statement on Form S-3 covering the resale by
the Requesting Holders of the Registrable Securities included in such
registration statement.

 

(d) Neither the Company or any of its security holders (other than the Holders
with respect to their Registrable Securities) shall be entitled to include any
of the Company’s securities in a registration statement initiated as a Demand
Registration under Section 2(a) without the consent of the Requesting Holders.

 

(e) Notwithstanding anything to the contrary in this Agreement, the Company’s
obligation under Section 2(a) to file a registration statement, or cause such
registration statement to become and remain effective, shall be suspended, at
the option of the Company, for a period not to exceed 90 days in any 12-month
period if the Company determines in its good faith judgment that (i) there
exists at the time material non-public information relating to the Company that
it deems inadvisable to disclose publicly, or (ii) an event has occurred or a
condition exists that results in a registration statement’s misstating or
omitting to state a material fact. In the event such material non-public
information is later disclosed, or the registration statement no longer
misstates or omits to state a material fact, the Company shall promptly notify
the Holders of Registrable Securities and the Company’s obligations under
Section 2(a) shall be reinstated.

 

3



--------------------------------------------------------------------------------

Section 3. Piggyback Registration.

 

(a) Commencing upon expiration of the Lock-Up Period, if the Company proposes to
file a registration statement with the Commission (other than a registration
statement on Form S-4 or Form S-8 or their successors or any other form for a
limited similar purpose or any registration statement covering only securities
proposed to be issued in exchange for securities or assets of another Person)
covering solely shares of its Common Stock, the Company shall, at least thirty
days prior to such filing, give written notice to all Holders of its intention
to do so and, upon the written request of any Holder or Holders given within
twenty days of the receipt of such notice (which request shall state the
intended method of disposition of such Registrable Securities), the Company will
use its reasonable best efforts to cause all Registrable Securities that the
Holder or Holders requested the Company to register to be registered under the
Securities Act to the extent necessary to permit their sale or other disposition
in accordance with the intended methods of distribution specified in the request
of the Holder or Holders; provided that the Company shall have the right to
postpone or withdraw any registration effected pursuant to this Section 3
without obligation to the Holders; and provided, further, that the Company shall
not be required to include any such Registrable Securities held by such
requesting Holder or Holders in such registration if the each of the parties
(other than the Company) to those certain Registration Rights Agreements, each
dated as of March 6, 1997, have waived or otherwise not exercised their
piggyback registration rights with respect to such offering pursuant to
Section 3(b) of such agreements. The Company shall pay all registration expenses
in connection with each such registration requested pursuant to this Section 3,
and any selling expenses shall be allocated among all Persons on whose behalf
securities are being included in such registration pro rata based upon the
proceeds to be received in the offering by each such Person.

 

(b) In connection with any offering under this Section 3 involving an
underwriting, the Company shall not be required to include any Registrable
Securities in such underwriting unless the Holders accept the terms of the
underwriting as agreed upon between the Company and the managing underwriter or
underwriters, selected by the Company, and then only in such quantity as will
not, in the written opinion of the managing underwriter or underwriters,
jeopardize the success of the offering by the Company. Each Holder that has
requested that Registrable Securities held by him be included in such
Registration Statement shall (together with the Company and the other Holders
distributing the securities through such underwriting) enter into such
underwriting agreement as agreed upon between the Company and the managing
underwriter or underwriters. If in the written opinion of the managing
underwriter or underwriters the registration of all, or part of, the Registrable
Securities that the Holders have requested to be included would materially and
adversely affect such public offering, the Company shall be required to include
in the underwriting only that number of Registrable Securities, if any, that the
managing underwriter or underwriters believes may be sold without causing such
adverse effect. If the number of Registrable Securities to be included in the
registration in accordance with the foregoing is less than the total number of
securities that the Holders have requested to be included, then the number of
Registrable Securities to be included in the registration shall be reduced pro
rata among the requesting Holders and any other holders of Common Stock
participating in such offering based upon the number of Registrable Securities
so requested to be registered. If any Holder disapproves of the terms of any
such underwriting, he may elect to withdraw therefrom by written notice to the
Company and the managing underwriter.

 

4



--------------------------------------------------------------------------------

Section 4. Registration Procedures. If and whenever the Company is required by
the provisions of this Agreement to use commercially reasonable efforts to
effect the registration of any of the Registrable Securities under the
Securities Act, the Company will (except as otherwise provided in this
Agreement):

 

(a) (i) cooperate with the selling Holders and any underwriters for the selling
Holders, and, in the event of any underwritten public offering, will enter into
usual and customary underwriting agreements with respect thereto and take all
such other reasonable actions as are necessary or advisable to permit, expedite
and facilitate the disposition of such Registrable Securities in the manner
contemplated by the related registration statement, and in each case to the same
extent as if all the securities then being offered were for the account of the
Company, and (ii) provide to any selling Holder, any underwriter participating
in any distribution thereof pursuant to a registration statement, and any
attorney, accountant or other agent retained by any selling Holder or any
underwriter reasonable access to the appropriate Company officers and employees
to answer questions and to supply information reasonably requested by such
selling Holder, or by any such underwriter, attorney, accountant or agent in
connection with such registration statement;

 

(b) prepare and file with the Commission a registration statement with respect
to such securities and use commercially reasonable efforts to cause such
registration statement to become and remain effective until the earlier to occur
of the passage of 180 days from the date of effectiveness and the sale of all of
the Registrable Securities registered under such registration statement (or, in
the case of a registration statement covering an offering on a delayed or
continuous basis pursuant to Rule 415 under the Securities Act, until the
earlier to occur of the date that is two years after the date of effectiveness
and the sale of all of the Registrable Securities registered under such
registration statement); and prepare and file with the Commission such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement effective for the time period required pursuant to this Agreement and
to comply with the provisions of the Securities Act with respect to the sale or
other disposition of all securities covered by such registration statement
whenever the selling Holders shall desire to sell or otherwise dispose of the
same; provided, however that before filing any such registration statement or
any amendments or supplements thereto, the Company will furnish to the counsel
selected by the Holders, which are to be included in such registration, copies
of all such documents proposed to be filed, which will be subject to the review
of such counsel;

 

(c) promptly furnish to such selling Holders, who so request, (i) upon the
Company’s receipt, a copy of the order of the Commission declaring such
registration statement and any post-effective amendment thereto effective,
(ii) such reasonable number of copies of such registration statement and of each
amendment and supplement thereto (in each case including any documents
incorporated therein by reference and all exhibits), (iii) such reasonable
number of copies of the prospectus included in such registration statement
(including each preliminary prospectus), (iv) such reasonable number of copies
of the final prospectus as filed by the Company pursuant to Rule 424(b) under
the Securities Act, in conformity with the requirements of the Securities Act,
and (v) such other documents as any such selling Holder may reasonably request.
Subject to the terms of any underwriting agreement between the Company and the

 

5



--------------------------------------------------------------------------------

underwriters for the selling Holders or for the Company, the Company hereby
consents to the use of the prospectus by each of the selling Holders and the
underwriters or agents (if any), and dealers (if any), in connection with the
offering and sale of the Registrable Securities pursuant to such prospectus and
any amendment thereto, and (vi) copies of all correspondence received by the
Commission with respect to such registration statement;

 

(d) use commercially reasonable efforts to (i) register or qualify the
securities covered by such registration statement under such securities or blue
sky laws of such jurisdictions as each selling Holder shall reasonably request,
(ii) keep such registrations or qualifications in effect and comply with such
laws so as to permit the continuance of offers, sales and dealings therein in
such jurisdictions for the period described in Section 4(b) and (iii) cooperate
with such Holders and each underwriter, if any, in connection with any filings
required to be made with the NASD and do any and all other acts and things which
may be reasonably necessary or advisable to enable such Holder to consummate the
disposition in each such jurisdiction of such Registrable Securities owned by
such Holder; provided, however, that the Company shall not be required to
(A) qualify to do business as a foreign corporation or as a dealer in securities
in any jurisdiction where it would not otherwise be required to qualify but for
this Section 4(d) or (B) file any general consent to service of process;

 

(e) promptly notify each selling Holder and counsel for such selling Holders
identified to the Company and, if requested by such Persons, confirm such advice
in writing, (i) when the registration statement has been filed and when it has
become effective and when any post-effective amendment thereto has been filed
and becomes effective, (ii) of any request by the Commission or any state
securities authority for amendments and supplements to the registration
statement and prospectus or for additional information after the registration
statement has become effective, (iii) of the issuance by the Commission or any
state securities authority of any stop order suspending the effectiveness of the
registration statement or the initiation of any Proceedings for that purpose,
(iv) if the Company receives any notification with respect to the suspension of
the qualification of the Registrable Securities for sale in any jurisdiction or
the initiation of any Proceeding for such purpose, (v) of the happening of any
event during the period a registration statement is effective which makes any
statement made in such registration statement or the related prospectus untrue
in any material respect or which requires the making of any changes in such
registration statement or any document incorporated by reference therein in
order to make the statements therein not misleading or which requires the making
of any changes in the prospectus or documents incorporated by reference therein
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading and (vi) of any determination by the
Company that a post-effective amendment to the registration statement would be
appropriate;

 

(f) use commercially reasonable efforts to prevent the issuance of any order
suspending the effectiveness of a registration statement or of any order
preventing or suspending the use of a prospectus or suspending the qualification
(or exemption from qualification) of any of the securities for sale in any
jurisdiction, and, if any such order is issued, to use commercially reasonable
efforts to obtain the withdrawal of any order suspending the effectiveness of a
registration statement at the earliest possible time and provide prompt notice
to each selling Holder of the withdrawal of any such order;

 

6



--------------------------------------------------------------------------------

(g) comply with all applicable rules and regulations of the Commission, and make
available to its security holders, as soon as reasonably practicable, an
earnings statement covering the period of at least twelve months, beginning with
the first fiscal quarter beginning after the effective date of the registration
statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder (or any similar rule
promulgated under the Securities Act);

 

(h) list such securities on any securities exchange or market on which any stock
of the Company is then listed, if the listing of such securities is then
permitted under the rules of such exchange;

 

(i) if requested by the managing underwriters, if any, or the Holders of a
majority of the Registrable Securities being registered, (i) promptly
incorporate in a prospectus supplement or post-effective amendment such
information as the managing underwriters, if any, and such Holders reasonably
agree should be included therein to the extent required by applicable law and
(ii) make all required filings of such prospectus supplement or such
post-effective amendment as soon as practicable after the Company has received
notification of the matters to be incorporated in such prospectus supplement or
post-effective amendment; provided, however, that the Company will not be
required to take any actions under this Section 4(i) that are not, in the
opinion of counsel for the Company, required by applicable law; and

 

(j) enter into such agreements (including, in the event of an underwritten
offering, an underwriting agreement in form, scope and substance as is customary
in underwritten offerings) and take all such other commercially reasonable
actions in connection therewith (including those reasonably required by the
Holders of a majority of the Registrable Securities being sold or, in the event
of an underwritten offering those requested by the managing underwriters) in
order to permit the disposition of such Registrable Securities and in such
connection, if the registration is an underwritten registration, (i) make such
representations and warranties to the Holders of such Registrable Securities and
underwriters, if any, with respect to the business of the Company and its
subsidiaries, the registration statement, the prospectus and documents
incorporated by reference or deemed incorporated by reference in the
registration statement, if any, in each case, in form, substance and scope as
are customarily made if and when requested; (ii) obtain opinions of counsel to
the Company and updates thereof (which counsel and opinions (in form, scope and
substance) shall be reasonably satisfactory to the managing underwriters, if
any, and the Holders of a majority of the Registrable Securities being sold)
addressed to such selling Holders of Registrable Securities and each of the
underwriters, if any, covering the matters customarily covered in opinions
requested in underwritten offerings and such other matters as may be reasonably
requested by such Holders and underwriters, including without limitation the
matters referred to in clause (i) above; (iii) use its reasonable commercial
efforts to obtain “comfort” letters and updates thereof from the independent
certified public accountants of the Company addressed to each of the
underwriters, if any, such letters to be in customary form and covering matters
the type customarily covered in “comfort” letters in connection with
underwritten offerings; and (iv) deliver such documents and certificates as may
reasonably be requested by the Holders of a majority of the Registrable
Securities being sold, any counsel to the Holders and the managing underwriters,
if any, to evidence the continued validity of the representations and warranties
of the Company and its subsidiaries made pursuant to clause (i) above and to
evidence compliance with any customary conditions contained in the underwriting
agreement or similar

 

7



--------------------------------------------------------------------------------

agreement entered into by the Company. The foregoing actions will be taken in
connection with each closing under such underwriting or similar agreement as and
to the extent required thereunder.

 

From time to time after a transfer of Registrable Securities pursuant to a
registration statement, the Company will file all reports required to be filed
by it under the Securities Act and the Exchange Act. The Company may require
each Holder to agree to keep confidential any non-public information relating to
the Company received by such Holder and not disclose such information (other
than to an Affiliate or prospective purchaser who agrees to respect the
confidentiality provisions of this Section 4) until such information has been
made generally available to the public unless the release of such information is
required by law or necessary to respond to inquiries of regulatory authorities.

 

Section 5. Registration Expenses; Holdbacks.

 

(a) In connection with any Demand Registration, the Company shall pay the
following expenses incurred in connection with such registration:
(i) registration and filing fees with the Commission; (ii) fees and expenses of
compliance with securities or blue sky laws (including reasonable fees and
disbursements of counsel in connection with blue sky qualifications of the
Registrable Securities); (iii) printing expenses; (iv) fees and expenses
incurred in connection with the listing of the Registrable Securities; (v) fees
and expenses of counsel and independent certified public accountants for the
Company; and (vi) the reasonable fees and expenses of any additional experts
retained by the Company in connection with such registration. The Holders shall
pay any underwriting and brokerage fees, discounts or commissions attributable
solely to the sale of Registrable Securities, fees and expenses of counsel for
the Holders, and any other expenses of the Holders.

 

(b) No person may participate in any underwritten registered offering
contemplated hereunder unless such Person (i) agrees to sell its securities on
the basis provided in any underwriting agreements approved by the Persons
entitled hereunder to approve such arrangements and (ii) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements and this Agreement.

 

(c) The Holders agree not to effect any public sale (including a sale pursuant
to Rule 144 of the Securities Act) of any Registrable Securities, or any
securities convertible into or exchangeable or exercisable for such securities,
during the 14 days prior to, and during the 90-day period beginning on the
effective date of any underwritten Demand Registration (other than the
Registrable Securities to be sold pursuant to such registration statement) or
any other underwritten public offering conducted by the Company that is not a
Demand Registration.

 

Section 6. Indemnification.

 

(a) In the event of any registration of any Registrable Securities under the
Securities Act pursuant to this Agreement, to the extent permitted by law, the
Company shall indemnify and hold harmless the Holders, the Holders’ directors,
officers, partners, employees, representatives and agents, and underwriter and
each other person, if any, who controls any

 

8



--------------------------------------------------------------------------------

Holder or underwriter within the meaning of Section 15 of the Securities Act or
Section 20(a) of the Exchange Act (a “Controlling Person”), to the fullest
extent possible against any Losses, as incurred, directly or indirectly caused
by, related to, based upon, arising out of or in connection with (i) any untrue
or alleged untrue statement of a material fact contained in any registration
statement, prospectus or form of prospectus relating to the Registrable
Securities, or in any amendment or supplement thereto, or in any preliminary
prospectus relating to the Registrable Securities, or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, except insofar as such Losses are
based upon information relating to such Holder and furnished in writing to the
Company by such Holder expressly for use therein; provided, however, that the
Company shall not be liable to any Indemnified Party to the extent that any such
Losses arise solely out of an untrue statement or alleged untrue statement or
omission or alleged omission made in any preliminary prospectus if (A) such
Indemnified Party or related Holder failed to send or deliver a copy of the
prospectus with or prior to the delivery of written confirmation of the sale by
such Indemnified Party or the related Holder to the Person asserting the claim
from which such Losses arise; (B) the prospectus would have corrected such
untrue statement or alleged untrue statement or omission or alleged omission;
and (C) the Company has complied with its obligations under Section 4(e); or
(ii) any violation of any Federal or state securities laws or rules or
regulations thereunder by the Company in connection with the performance of its
obligations hereunder.

 

(b) In connection with any registration statement, prospectus or form of
prospectus, any amendment or supplement thereto, or any preliminary prospectus
in which a Holder is participating, such Holder shall furnish to the Company in
writing such information as the Company reasonably requests for use in
connection with any registration statement, prospectus or form of prospectus,
any amendment or supplement thereto, or any preliminary prospectus and shall
indemnify and hold harmless the Company, its Controlling Persons and any
underwriters, and the officers, directors, partners, employees, representatives
and agents of such Controlling Persons and underwriters, to the fullest extent
lawful, from and against all Losses arising out of or based upon (i) any untrue
or alleged untrue statement of a material fact contained in any registration
statement, prospectus or form of prospectus relating to the Registrable
Securities, or in any amendment or supplement thereto, or in any preliminary
prospectus relating to the Registrable Securities, or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading to the extent, but only to the
extent, that such untrue statement or alleged untrue statement of a material
fact or omission or alleged omission of a material fact is contained in any
information so furnished in writing by such Holder to the Company expressly for
use therein, or (ii) any violation of any Federal or state securities laws or
rules or regulations thereunder by the Holder in connection with the performance
of its obligations hereunder. In no event shall the liability of any selling
Holder be greater in amount than the dollar amount of the proceeds received by
such Holder upon the sale of the Registrable Securities giving rise to such
indemnification obligation.

 

(c) If any Proceeding shall be brought or asserted against any Person entitled
to indemnity hereunder (an “Indemnified Party”), such Indemnified Party shall
promptly notify the party or parties from which such indemnity is sought
(individually, an “Indemnifying Party” and, collectively, the “Indemnifying
Parties”) in writing; provided, that the failure to so notify the

 

9



--------------------------------------------------------------------------------

Indemnifying Parties shall not relieve the Indemnifying Parties from any
obligation or liability except to the extent that it shall be finally determined
by a court of competent jurisdiction (which determination is not subject to
appeal) that the Indemnifying Parties have been prejudiced materially by such
failure. The Indemnifying Party shall have the right, exercisable by giving
written notice to an Indemnified Party, within twenty days after receipt of
written notice from such Indemnified Party of such Proceeding, to assume, at its
expense, the defense of any such Proceeding; provided, that an Indemnified Party
shall have the right to employ separate counsel in any such Proceeding and to
participate in the defense thereof, but, subject to Section 5, the fees and
expenses of such counsel shall be at the expense of such Indemnified Party
unless: (1) the Indemnifying Party has agreed to pay such fees and expenses; or
(2) the Indemnifying Party shall have failed promptly to assume the defense of
such Proceeding or shall have failed to employ counsel reasonably satisfactory
to such Indemnified Party; or (3) the named parties to any such Proceeding
(including any impleaded parties) include both such Indemnified Party and the
Indemnifying Party or any of its affiliates or Controlling Persons, and such
Indemnified Party shall have been advised by counsel that there may be one or
more defenses available to such Indemnified Party that are in addition to, or in
conflict with, those defenses available to the Indemnifying Party or such
affiliate or Controlling Person (in which case, if such Indemnified Party
notifies the Indemnifying Parties in writing that it elects to employ separate
counsel at the expense of the Indemnifying Parties, the Indemnifying Parties
shall not have the right to assume the defense thereof and the reasonable fees
and expenses of such counsel shall be at the expense of the Indemnifying Party;
it being understood, however, that, the Indemnifying Party shall not, in
connection with any one such Proceeding or separate but substantially similar or
related Proceedings in the same jurisdiction, arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one separate firm of attorneys (together with appropriate local counsel) at any
time for such Indemnified Party).

 

No Indemnifying Party shall be liable for any settlement of any such Proceeding
effected without its written consent, but if settled with its written consent,
or if there be a final judgment for the plaintiff in any such Proceeding, each
Indemnifying Party jointly and severally agrees, subject to the exceptions and
limitations set forth above, to indemnify and hold harmless each Indemnified
Party from and against any and all Losses by reason of such settlement or
judgment. The Indemnifying Party shall not consent to the entry of any judgment
against an Indemnified Party or enter into any settlement that imposes any
obligation on any Indemnified Party that does not include as a term thereof the
giving by the claimant or plaintiff to each Indemnified Party of a release, in
form and substance reasonably satisfactory to the Indemnified Party, from all
liability in respect of such Proceeding for which such Indemnified Party would
be entitled to indemnification hereunder (regardless of whether any Indemnified
Party is a party thereto).

 

(d) If the indemnification provided for in this Section 6 is unavailable to an
Indemnified Party or is insufficient to hold such Indemnified Party harmless for
any Losses in respect of which this Section 6 would otherwise apply by its terms
(other than by reason of exceptions provided in this Section 6), then each
applicable Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall have a joint and several obligation to contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of each Indemnifying Party, on
the one hand, and such Indemnified Party, on the other hand, in connection with
the actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations.

 

10



--------------------------------------------------------------------------------

The relative fault of each Indemnifying Party, on the one hand, and Indemnified
Party, on the other hand, shall be determined by reference to, among other
things, whether any untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by such Indemnifying Party or Indemnified Party, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent any such statement or omission. The amount paid or payable by an
Indemnified Party as a result of any Losses shall be deemed to include any legal
or other fees or expenses incurred by such party in connection with any
Proceeding, to the extent such party would have been indemnified for such fees
or expenses if the indemnification provided for in Section 6(a) or 6(b) was
available to such party.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6 were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

 

The indemnity and contribution agreements contained in this Section 6 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

Section 7. Rule 144. The Company covenants that it will file any reports
required to be filed by it under the Securities Act and the Exchange Act and
that, subject to the Lock-Up Agreement, it will take such further action as any
Holder may reasonably request to the extent required from time to time to enable
the Holder to sell Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144
under the Securities Act, as such rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission. Upon the request
of a Holder, the Company will deliver to the Holder a written statement as to
whether it has complied with such reporting requirements.

 

Section 8. Assignment of Registration Rights. Subject to the terms and
conditions of the Lock-Up Agreement, a Holder may assign to a transferee or
assignee of at least 20% of all Registrable Securities the rights to cause the
Company to register such Registrable Securities pursuant to the Agreement (but
only with all related obligations); provided, that (a) the Company is, within a
reasonable time after such transfer, furnished with written notice of the name
and address of such transferee or assignee and the securities with respect to
which such registration rights are being assigned; (b) such transferee or
assignee agrees in writing to be bound by and subject to the terms and
conditions of this Agreement by executing a counterpart signature page hereto;
(c) such assignment of Registrable Securities is made in compliance with the
Securities Act; and (d) such assignment shall be effective only if immediately
following such transfer the further disposition of such securities by the
transferee or assignee is restricted under the Securities Act. This Agreement
may not be assigned by the Company without the prior written consent of Holders
holding not less than a majority of all Registrable Securities, except by
operation of law.

 

Section 9. Termination of Registration Rights. No Holder shall be entitled to
exercise any of the registration rights provided for in Sections 2 or 3 of this
Agreement after the

 

11



--------------------------------------------------------------------------------

earlier of (a) the fifth anniversary of the date of this Agreement; (b) such
time as the restrictive legends on the certificates for all of such Holder’s
Registrable Securities may be removed pursuant to Rule 144 under the Securities
Act and subsequent dispositions of such securities does not require registration
or qualification of such securities under the Securities Act or any state
securities or blue sky law then in force; or (c) such time as such Holder ceases
to be a holder of Registrable Securities.

 

Section 10. Miscellaneous.

 

(a) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, certified first-class mail
(return receipt requested), next-day air courier or facsimile:

 

(i) if to the Investor, at:

 

c/o Technip-Colfexip USA Holding, Inc.

11700 Old Katy Road

Houston, Texas 77079

Attention: President

Facsimile: (281) 249-4300

 

(ii) if to any other Holder, at the address of such Holder set forth on the
Company’s records.

 

(iii) if to the Company, at:

 

Gulf Island Fabrication, Inc.

583 Thompson Road

Houma, Louisiana 70363

Attention: Kerry Chauvin

Facsimile: (985) 872-2129

 

with a copy to:

 

Jones, Walker, Waechter, Poitevent, Carrère & Denègre, LLP

201 St. Charles Avenue

50th Floor

New Orleans, Louisiana 70170

Attention: F. Rivers Lelong

Facsimile: (504) 589-8378

 

and thereafter at such other address, notice of which is given in accordance
with the provisions of this Section 10(a). All such notices and communications
shall be deemed to have been duly given: when delivered by hand, if personally
delivered; five days after being deposited in the mail, postage prepaid, if
mailed; one day after being timely delivered to a next-day air courier; and when
receipt is acknowledged by the addressee, if sent by facsimile.

 

12



--------------------------------------------------------------------------------

(b) Amendment and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the Company has obtained the written consent of Holders of at least a
majority of the then outstanding Registrable Securities; provided, that
Section 6 shall not be amended, modified or supplemented, and waivers or
consents to departures from this proviso may not be given, unless the Company
has obtained the written consent of each Holder affected thereby.
Notwithstanding the foregoing, a waiver or consent to depart from the provisions
hereof with respect to a matter that relates exclusively to the rights of
Holders whose securities are being sold pursuant to a registration statement and
that does not directly or indirectly affect the rights of other Holders may be
given by Holders of at least a majority of the Registrable Securities being sold
by such Holders pursuant to such registration statement; provided that the
provisions of this sentence may not be amended, modified or supplemented except
in accordance with the provisions of the immediately preceding sentence.

 

(c) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

(d) Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Texas without regard to
rules of conflicts of laws.

 

(e) Filing. A copy of this Agreement and of all amendments hereto shall be filed
at the principal office of the Company.

 

(f) Headings and Internal References. The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof. References in this Agreement to “clauses” and “Sections” shall
be understood to refer to clauses and sections of this Agreement unless
otherwise specified.

 

(g) No Inconsistent Agreements. The Company has not entered into, as of the date
hereof, and shall not enter into, after the date of this Agreement, any
agreement with respect to any of its securities that is inconsistent with the
rights granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof.

 

(h) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties.

 

(i) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement, and is intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein,
with respect to the registration rights granted by the Company in respect of the

 

13



--------------------------------------------------------------------------------

Registrable Securities. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

 

[Signatures appear on the following page.]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

GULF ISLAND FABRICATION, INC. By:  

/s/ Kerry J. Chauvin

Name: Kerry J. Chauvin

Title: President

 

GULF MARINE FABRICATORS

 

By: Gulf Deepwater Fabricators, Inc., its partner

By:  

/s/ Luc Messier

Name: Luc Messier

Its: President

 

By: Gulf Deepwater Yards, Inc., its partner

By:  

/s/ Luc Messier

Name: Luc Messier

Its: President

 

15